Exhibit 99.2 Financial Statements and Supplementary Data Index to Consolidated Financial Statements Page No. Report of Independent Registered Public Accounting Firm 2 Consolidated Statements of Income Fiscal years ended October 31, 2006, 2005 and 2004 3 Consolidated Statements of Shareowner’s Equity and Comprehensive Income Fiscal years ended October 31, 2006, 2005 and 2004 4 Consolidated Statements of Financial Condition October 31, 2006 and 2005 5 Consolidated Statements of Cash Flows Fiscal years ended October 31, 2006, 2005 and 2004 6 Notes to Consolidated Financial Statements 1 Summary of accounting policies 7 2 Transactions with affiliated companies 15 3 Finance receivables 17 4 Allowance for losses 17 5 Vehicle inventory 18 6 Net investment in operating leases 18 7 Income taxes 18 8 Seniorand subordinated debt 20 9 Postretirement benefits 22 10 Commitments and contingencies 26 11 Shareowner’s equity 27 12 Derivative financial instruments 28 13 Securitization transactions 29 14 Fair value of financial instruments 32 15 Legal proceedings 33 16 Subsequent events 33 1 Index Report of Independent Registered Public Accounting Firm The Board of Directors and Shareowner Navistar Financial Corporation: We have audited the accompanying consolidated statements of financial condition of Navistar Financial Corporation and subsidiaries (the Company) as of October 31, 2006 and 2005, and the related consolidated statements of income, shareowner’s equity and comprehensive income and cash flows for each of the years in the three-year period ended October 31, 2006.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Navistar Financial Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.
